Title: 30th.
From: Adams, John Quincy
To: 


       I went into Paris in the morning, and called upon Mr. d’Asp the secretary of the Sweedish Embassy, and we went together, to the Abbé Grenet’s, a professer of the College of St. Jean de Beauvais, who has invented a curious sort of Sphere, with brass circles round it, by which he shows the motion of the Sun, and moon, and by means of which he has made some, astronomical observations, unknown before. He has also published an Atlas, which is extremely usefull in Schools, and for all persons that Study the Classic authors, he has made double maps, of all those parts of the world that were known in Antiquity: one side represents the Country as the ancients knew it, and the other shows the same, in its present State. He is at present employ’d in making detailed maps of the kingdom of France, which will also, be a very interesting work. I took a Copy of his Atlas. Went to see a painter in the Louvre. Walk’d in the Tuileries with Mr. d’Asp. Went to Mr. West’s and to Mr. Ruston’s lodgings but neither was at home. Late before I got out to Auteuil.
      